DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-28-2021 has been entered.                                                              Response to Arguments
The examiner acknowledges that the amended claims reflect the proposals discussed in the interview on 10-29-2021. The applicant may want to consider implementing the following verbiage, to better capture the previous stage of multi-dividing supplying the strands to multiple cutting portions to be distributed at positions spaced apart from each other by a predetermined distance on the bottom resin.
Applicant’s arguments, see (Pgs. 8-10), filed on 10-28-2021, with respect to the amended feature of claim(s) 1 & 12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Young et al. (KR-2017-0,103,131, hereinafter Young), in view of Kazumasa Kawabe (US-2012/0,135,227, hereinafter Kawabe) in view of Konagai et al. (US-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1, 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (KR-2017-0,103,131, hereinafter Young), in view of Kazumasa Kawabe (US-2012/0,135,227, hereinafter Kawabe) in view of Konagai et al. (US-2013/0,317,161, hereinafter Konagai) and in further view of Gerard et al. (EP-1,434,689, hereinafter Gerard)Regarding claim 1, 	
A method of manufacturing a sheet molding compound (SMC), the method comprising: 
continuously supplying a wound bottom film by unwinding; 
applying a bottom resin on the supplied bottom film; 
continuously supplying a wound large tow carbon fiber by unwinding; 
widening the supplied large tow carbon fiber, 
wherein multiple spreading rollers are spaced apart from each other at predetermined intervals to heat and vibrate the supplied large tow carbon fiber during the widening; 
multi-dividing the large tow carbon fiber widened at the widening in a longitudinal direction of the fiber thereby dividing the large tow carbon fiber into three to six strands of small tow carbon fibers; 
supplying the widened large tow carbon fiber to multiple cutting portions to be distributed at positions spaced apart from each other by a predetermined distance on the bottom resin, 
the multiple cutting portions being disposed along a transport direction of the bottom film spaced apart from each other and cutting the widened large tow carbon fiber into carbon fibers of a predetermined length; 
applying an intermediate resin from a location between the multiple cutting portions onto the carbon fibers distributed on the bottom resin;
continuously supplying a wound top film by unwinding; 
applying a top resin on a lower surface of the supplied top film; and 
stacking the top film, which is supplied upside down to cover the top resin on the carbon fiber distributed on the bottom resin, on the bottom film, and 
pressing the bottom film and the top film for a predetermined pressure from upper and lower positions to laminate the bottom film and the top film such that the carbon fiber is impregnated with the resin
Young teaches the following:
([0009]) teaches that the present invention is a means for achieving the above object, the lower carrier film (12) transfer step (10),
([0009]) teaches a lower resin coating step (16) of applying the lower resin to the upper surface of the transported lower carrier film, and
([0009]) teaches a fiber for drawing out a plurality of fibers provided in the fiber bobbin (20), a feeding step. ([0043]) the fibers to which the present invention is applied are preferably carbon fibers
([0009]) teaches a fiber spreading step of spreading the drawn fibers (22) with a fiber spreader.
([0010 – 0012]) teaches the fiber spreader is installed at a predetermined distances from each other so that the fiber strands are placed side by side to proceed, and a set of at least two or more spreading rolls configured to be rotatable at distances. Noting, (Fig. 1) depicts a three sets of fiber spreading 
([0009]) teaches that the fiber cutting (18) and feeding step of spreading the spread fibers (22) to the upper surface of the lower resin while cutting a plurality of spread fibers to a certain length
([0026]) teaches that a plurality of fibers wound on the fiber bobbin 20 are drawn out and transferred to the fiber expander 22, and the cutter (18), so the fibers are automatically dispersed and dropped in. Noting, (Fig. 1) depicts a single cutting implementation. Adding, that the case law for the duplication of parts may be cited regarding the implementation of multiple cutting portions.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Young discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of cutters utilized, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the number of cutters implemented for the purpose of cutting more fibers. 
([0009]) teaches an upper carrier film (30) transfer step of unscrewing and supplying the upper carrier film
([0009]) teaches an upper resin application step {36) of applying the upper resin to the upper surface of the upper carrier film
([0029]) teaches when the upper carrier film 32 is inverted through a plurality of tension rolls TS and adheres to the upper surface of the lower resin 12, the upper resin 36 is eventually laminated to the upper surface of the lower resin 12
 ([0021]) teaches as shown in Fig. 1, the SMC manufacturing method in which the dispersibility of fibers and impregnation. ([0022] & [0023]) teaches the lower carrier film transfer step is performed by pulling the lower carrier film 12 wound on the lower unwinding roll 10 and passing through a compaction roller 14 made of a combination of a plurality of rolls.
Regarding Claim 1, Young teaching the entire method for fabricating a sheet molded compound including a step of spreading the fibers. Young is silent on implementing heating and vibration during the spreading of fibers. In analogous art for a fiber processing system that includes a fiber spreader which can form a thin spread fiber sheet having a large and uniform spread width by uniformly distributing fibers of a fiber bundle having an increased number of fibers, Kawabe suggests details regarding implementing a spreader that utilizes both heating and vibrating the fibers during the spreading operation, and in this regard Kawabe teaches the following:
([0024]) teaches that it is characterized in that at least in a part of the expansion regions and/or the fiber-spreading regions, the fiber bundle is heated. ([0024]) stating that it is characterized in that by means of at least one roll in the bend ensuring rolls, the fiber bundle is vibrated in a direction orthogonal to the feeding direction. ([0127]) teaching that at least one of the bend ensuring rolls 36 in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a sheet moulded compound that utilizes a step of cutting and distributing fibers onto a carrier sheet of Young. By utilizing a spreader comprising heating and vibration, as taught by Kawabe. Highlighting, implementation of a spreader that comprises both heating and vibration provides a means for repeatedly give tension and relaxation to the fiber bundle Tm and to temporally change the degree by which the fiber bundle is bent in the fiber-spreading region, ([0127]) in the case of the vibrational aspect. In addition to providing a means for any sizing agent adhering to the fiber bundle Tm can be softened. Thus, the fibers can be easily untangled in the expansion region, and the fibers are uniformly distributed in the fiber-spreading region, ([0129]).
Regarding Claim 1, Young as modified teaching the entire method for fabricating a sheet molded compound including a step of cutting and distributing fibers onto a carrier 
([0061]) teaches disclosed is a method of widening the width of the fiber bundle by fiber extending or the like, followed by subjecting to the cutting step, and a method of providing a slitting step before the cutting step. ([0063]) teaches that the average number (N) of fibers can be decreased by using one having a narrow knife width, and conversely, the average number (N) of fibers can be increased by using one having a wide knife width. Where N impacts the fiber number value derived from formula (2) found in ([0039]). Accordingly, the average number of fibers is understood to impact fiber number value. ([0062]-[0064]) teaches that the cutter having the slitting function, an example of a fiber separating cutter with blades having the slitting function, which are parallel to a fiber direction, in addition to blades perpendicular to the fiber direction, is shown in FIG. 4. In the cutter of FIG. 4, short blades perpendicular to the fiber direction are spirally provided at certain intervals, and at the same time as being cut by these, the fibers can be slit by the blades parallel to the fiber direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a sheet moulded compound that utilizes a step of cutting and distributing fibers onto a carrier In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Konagai discloses the claimed invention except for the optimizing the number of fibers produced during multi-dividing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the number of fibers produced during multi-dividing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the number of fibers produced during multi-dividing for the purpose of tailoring the fiber number value derived from formula (2), ([0039]).Regarding Claim 1, Young as modified teaching the entire method for fabricating a sheet 
([0045]) teaches as shown in (Figs. 7 - 9), a first carrier film 102 passes under a device to provide a first paste layer 104. ([0045]) teaches that a second paste layer 163 applied by a second device 164, which is preferably a paste extruder as shown in the figures. ([0046]) teaches that a layer of chopped glass 158 is applied on top of the second paste layer 163, or alternatively a mat or veil could be applied at this stage. ([0046]) teaching that alternating pairs of layers of paste and reinforcement (such as chopped fibers and/or mat) could be applied to achieve a desired thickness for the sheet, but for sake of clarity these Figures 7-9 illustrate two layers of chopped fibers 158.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a sheet moulded compound that utilizes a step of cutting and distributing fibers onto a carrier sheet of Young as modified. By utilizing a plurality of cutting portions, which are 
Regarding claim 4,
Continuously supplying a wound reinforcing fabric by unwinding and continuously stacking on the bottom resin applied on the bottom film along the longitudinal direction of the bottom film.
Regarding Claim 4, Young as modified teaches the same as mentioned in claim 1. In analogous art as applied above in claim 1, Gerard suggests details regarding implementing mat or veil that is found between layers of carrier films and paste, and in this regard Gerard teaches the following:
([0024]) teaches a sheet molding compound comprising a film layer 102, a first paste layer 104, a mat, or veil 106, having elongation along the length and width of the veil, preferably achieved by using a plurality of non-continuous irregularly shaped glass fibers 108 in the veil, a second paste layer 110, and a second carrier film layer 112, ([0026]} teaching that as shown in Figure 2, a layer of chopped 
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding claim 12,
Wherein the multi-dividing is conducted using ring knives provided at predetermined intervals in a direction perpendicular to the longitudinal direction of the fiber.
Regarding Claim 12, Young as modified teaching the same as mentioned above in claim 1. Young is silent details regarding the tool implemented for multi-dividing the large tow carbon fibers in a longitudinal direction. In analogous art as applied above in claim 1, Konagai suggests details regarding the tool implemented for multi-dividing the fibers by slitting the fibbers, and in this regard Konagai teaches the following:
([0064]) teaches that In the cutter of FIG. 4, short blades perpendicular to the fiber direction are spirally provided at certain intervals, and at the same time as being cut by these, the fibers can be slit by the blades parallel to the fiber direction. Highlighting, that the overall shape of the cutter is a ring, thus the blades wrapping around the cutter in a parallel direction of the fibers also make rings too at predetermined intervals. 
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Motohashi et al. (US-2019/0,153,632) – teaches in ([0035]) that depicted in FIG. 13 is a schematic perspective view showing an example of obliquely cutting a partially separated fiber bundle with respect to its lengthwise direction. With ([0143]) adding that it is also preferred to cut the partially separated fiber bundle 7 at an angle θ (0<θ<90°) with respect to the lengthwise direction of the fiber bundle 7. For example, as shown in FIG. 13, with a cutting blade 8 a inclined at an angle θ (0<θ<90°) with respect to the lengthwise direction of the partially separated fiber bundle 7 (running direction of the fiber bundle in the figure), the partially separated fiber bundle 7 is cut.  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.

/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715